Exhibit 12(a) NEXTERA ENERGY, INC. AND SUBSIDIARIES COMPUTATION OF RATIO OF EARNINGS TO FIXED CHARGES AND RATIO OF EARNINGS TO COMBINED FIXED CHARGES AND PREFERRED STOCK DIVIDENDS(a) Years Ended December 31, (millions of dollars) Earnings, as defined: Net income $ Income taxes Fixed charges included in the determination of net income, as below Amortization of capitalized interest 21 17 15 12 11 Distributed income of equity method investees 74 69 Less:Equity in earnings of equity method investees 58 52 93 68 Total earnings, as defined $ Fixed charges, as defined: Interest expense $ Rental interest factor 32 28 28 23 15 Allowance for borrowed funds used during construction 14 22 18 14 11 Fixed charges included in the determination of net income Capitalized interest 75 88 55 40 18 Total fixed charges, as defined $ Ratio of earnings to fixed charges and ratio of earnings to combined fixed charges and preferred stock dividends(a) ¾¾¾¾¾ (a) NextEra Energy, Inc. has no preference equity securities outstanding; therefore, the ratio of earnings to fixed charges is the same as the ratio of earnings to combined fixed charges and preferred stock dividends.
